AFFIRM; and Opinion Filed January 17, 2014.




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00434-CR

                          REGINALD R.W. COLEMAN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-24792-W

                               MEMORANDUM OPINION
                         Before Justices Francis, Lang-Miers, and Lewis
                                 Opinion by Justice Lang-Miers

       Reginald R.W. Coleman waived a jury and pleaded guilty to burglary of a habitation. See

TEX. PENAL CODE ANN. § 30.02(a) (West 2011). The trial court assessed punishment at ten

years’ imprisonment. The trial court’s judgment also includes an order that appellant pay $244

in court costs. In two issues, appellant contends there is insufficient evidence in the record to

support the trial court’s order for him to pay court costs and the trial court abused its discretion

by sentencing him to imprisonment. We affirm the trial court’s judgment.

       In his first issue, appellant contends the evidence is insufficient to support the trial court’s

order that he pay $244 in court costs because the clerk’s record does not contain a bill of costs.
The State responds that the evidence in the record is sufficient to support the trial court’s

assessment of $244 in court costs.

        If a criminal action is appealed, “an officer of the court shall certify and sign a bill of

costs stating the costs that have been accrued and send the bill of costs to the court to which the

action or proceeding is . . . appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006 (West 2006).

Costs may not be collected from the person charged with the costs until a written bill, containing

the items of cost, is produced and signed by the officer who charged the cost or the officer

entitled to receive payment for the cost. Id. art. 103.001.

        The clerk’s record in this case does not contain the bill of costs. We, however, ordered

the Dallas County District Clerk to file a supplemental record containing a certified bill of costs

associated with this case, and the clerk did so. See TEX. R. APP. P. 34.5(c)(1) (rules of appellate

procedure allow supplementation of clerk’s record if relevant item has been omitted).

Appellant’s complaint that the evidence is insufficient to support the imposition of costs because

the clerk’s records did not contain a bill of costs is now moot. See Coronel v. State, No. 05-12-

00493-CR, 2013 WL 3874446, at *4 (Tex. App.––Dallas July 29, 2013, pet. ref’d); Franklin v.

State, 402 S.W.3d 894, 895 (Tex. App.—Dallas 2013, no pet.). We overrule his first issue.

        In response to the Court’s order requiring supplementation of the records, appellant filed

an objection that the bill of costs in the supplemental record is not “proper bill[s] of costs” and

the bill of costs was not filed in the trial court or brought to the trial court’s attention before costs

were entered in the judgment. The Court rejected these objections and arguments in Coronel.

See Coronel, 2013 WL 3874446, at *4–5. We likewise reject them here, and conclude the cost

bills contained in the supplemental clerk’s record is sufficient to support the assessment of costs

in the judgment. See id. We overrule appellant’s objection to the supplemental clerk’s record.



                                                   -2-
          In his second issue, appellant contends the trial court abused its discretion by sentencing

him to ten years’ imprisonment because that punishment violates the objectives of the penal

code. Appellant asserts he expressed remorse and took responsibility for committing the offense

and, thus, should have been given probation and drug treatment, not imprisonment. The State

responds appellant has waived his complaint that the trial court assessed an unduly harsh

sentence.

          Appellant did not complain about the sentence either at the time it was imposed or in his

motion for new trial. See TEX. R. APP. P. 33.1(a)(1); Castaneda v. State, 135 S.W.3d 719, 723

(Tex. App.—Dallas 2003, no pet.). Thus, appellant has not preserved this issue for appellate

review.

          Moreover, punishment that is assessed within the statutory range for an offense is neither

excessive nor unconstitutionally cruel or unusual. Kirk v. State, 949 S.W.2d 769, 772 (Tex.

App.—Dallas 1997, pet. ref’d); see also Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App.

1984). Burglary of a habitation is a second-degree felony, punishable by imprisonment for two

to twenty years and an optional fine not to exceed $10,000. See TEX. PENAL CODE ANN.

§§ 12.33, 30.02(c)(2) (West 2011).         Appellant’s ten-year sentence is within the statutory

punishment range. We resolve appellant’s second two issues against him.

          We affirm the trial court’s judgment.




                                                        /Elizabeth Lang-Miers/
                                                        ELIZABETH LANG-MIERS
                                                        JUSTICE
Do Not Publish
TEX. R. APP. P. 47

130434F.U05


                                                  -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


REGINALD R.W. COLEMAN,                             Appeal from the 363rd Judicial District
Appellant                                          Court of Dallas County, Texas (Tr.Ct.No.
                                                   F12-24792-W).
No. 05-13-00434-CR       V.                        Opinion delivered by Justice Lang-Miers,
                                                   Justices Francis and Lewis participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 17, 2014.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




                                            -4-